NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       2009-3093


                             JEWEL MARSHALL-MOSBY,

                                                             Petitioner,

                                           v.

                         UNITED STATES POSTAL SERVICE,

                                                             Respondent.



        David Ratowitz, The Ratowitz Law Firm, LLC, of Chicago, Illinois, argued for
petitioner.

       Jeffrey D. Klingman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Brian M. Simkin, Assistant Director.


Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3093

                           JEWEL MARSHALL-MOSBY,

                                                     Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,

                                                     Respondent.




                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           CH0752080296-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, BRYSON, and LINN, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED       February 17, 2010             /s/ Jan Horbaly
                                       Jan Horbaly, Clerk